Form NSHEHBK

                                     UNITED STATES BANKRUPTCY COURT
                                       California Northern Bankruptcy Court


In Re: Coastal International, Inc.                  Case No.: 19−31326

dba                                                 Chapter: 11
Coastal International Convention Services
 Debtor(s)


                 STATEMENT CONCERNING CHAMBERS AND COURTROOM OPERATIONS
                                 THROUGH APRIL 17, 2020

        On March 10, 2020, the United States Centers for Disease Control issued its Recommendations
   for 30−day Mitigation Strategies for Santa Clara County, California, which provides strategies to
   slow the spread of respiratory virus infections including the novel coronavirus SARS−C0V−2, the
   cause of the disease COVID−19.

       In order to comply with these Recommendations, unless otherwise ordered in a specific case or
   proceeding, Judge Hammond hereby requires as follows:

       Courtroom Operations:

       1.   All hearings scheduled on Judge Hammond's calendars will be conducted telephonically only.
            The court cannot accommodate personal appearances at this time.

       2.   Counsel who would like to appear at a hearing must do so by telephone. The instructions for
            appearing by telephone can be found on the court's website, at www.canb.uscourts.gov >
            Rules and Procedures>District Procedures> Policy and Procedure for Appearances by Telephone.
            Please disregard limitations on when counsel may appear by phone. ALL counsel are required
            to appear by phone during this period.

       3.   Unrepresented parties (people who do not have lawyers): If you would like to attend a
            hearing by telephone, please follow these instructions: www.canb.uscourts.gov >
            Rules and Procedures>District Procedures> Policy and Procedure for Appearances by Telephone.
            There is NO COST to you for this service.

       4. The court MAY alter hearing dates during this period. Parties will be notified by Judge
          Hammond's courtroom deputy if a hearing date will be changed.

       5. Parties may continue matters that are set for hearing to future hearing dates. Dates are posted
          on Judge Hammond's calendar page at: www.canb.uscourts.gov >Calendars
          >Judges' Calendars > Judge Hammond > Obtaining Calender Dates. Continuances can be
          requested by uploading an application (for ex parte matters) or stipulation
          (for contested matters and adversary proceedings) and a proposed order resetting the matter.

       6. The court will not hold evidentiary hearings during this time, and these may be rescheduled
          on a case−by−case basis.

       Chambers Operations:

        Judge Hammond, her law clerk, judicial assistant, and courtroom deputy will work remotely as
necessary during this period. Counsel and litigants should expect orders to be reviewed and
processed promptly, as usual.

                 Judge Hammond will update this statement as necessary over the coming days.

Dated: 3/16/20                                    By the Court:

                                                  Hannah L. Blumenstiel
                                                  United States Bankruptcy Judge
     Case: 19-31326         Doc# 299      Filed: 03/16/20      Entered: 03/16/20 16:48:32           Page 1 of 1
